Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	This application 17/218,846 is double patenting with case 16/226,955 (now patent US 10,997,630 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on January 11, 2022.  
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on March, 31, 2021, wherein Claims 56-75 are allowed and have been examined.  Claims 1-55 have been canceled by Applicants.  
3.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 56 and 66, the closest prior art of record, the combination of Altbert et al; (US 2014/0058807), Rom et al; (US 2006/0105841 A1) and the other prior art of record fail to fairly teach such a computer-implemented method, as claimed as a whole, including the underlined subject matter: “determining whether each respective surface of a number of surfaces displayed in the virtual environment is suitable for placement of the advertisement based on (a) whether the respective surface is currently facing respective user of a plurality of users of the respective user profile,  (b) lighting of the respective surface, (c) size of the respective surface, and (d) curvature of the respective surface”.
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681